Citation Nr: 0007282	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-29 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's income is excessive for the payment of 
nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The RO granted entitlement to nonservice-connected pension in 
October 1997, assigning an effective date of February 6, 
1996.  The RO subsequently notified the veteran in December 
1997 that he was not entitled to receive such pension because 
his income exceeded the maximum allowable income for VA 
purposes.  

The veteran's representative has raised various contentions 
that there have been periods since February 1996 during which 
the veteran's income was not excessive for purposes of 
receiving nonservice-connected pension.  

The record shows that the veteran was found to be entitled to 
Social Security Administration (SSA) disability benefits 
commencing May 31, 1995, and to Supplemental Security Income 
(SSI) benefits, commencing from February 5, 1996, the date of 
his application for such benefits.  

However, the veteran's representative indicated that his SSA 
payments did not actually "kick in" until September 1997.  
Transcript, p. 2 (October 19, 1999).  For clarification 
purposes, the RO should obtain from the SSA records 
concerning its payment of disability benefits and SSI 
benefits to the veteran.  

It is not entirely clear from the record as to the veteran's 
spouse's income since February 1996.  She reported working 
for St. Vincents Central Arkansas Rehabilitation Hospital in 
Sherwood, Arkansas at a rate of $5.25 per hour from June 1996 
until October 1996, and at Rank Video from October 15, 1996.  
However, she indicated at the April 1998 hearing that she did 
not start working at St. Vincents until the end of June or 
July 1, 1996.  Transcript, pp. 7-8.  It is unclear as to the 
amount of time she has worked for these employers in terms of 
hours per week and in terms of the actual dates she worked 
for them.  

The spouse's wages from these employers should be clarified 
as it is unclear from the figures and times provided as to 
whether her income would have resulted in the veteran's 
income being excessive for VA purposes.  This could be 
significant due to the possibility of a period or periods 
during which the veteran had not received any income for the 
year, and the spouse's income was the only income.  

The Board notes that the spouse indicated during the April 
1998 hearing that any W-2 forms or other statements 
pertaining to income had been given to the SSA.  Tr., p. 9.  
Obtaining such records would be helpful in determining 
whether the veteran was entitled to nonservice-connected 
pension at any point after February 6, 1996.  


Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue on appeal pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be requested to 
verify all income sources, including 
those from his spouse, and to provide 
comprehensive, clear-cut documentation 
with regard to all medical and other 
potentially excludable expenses from 
income for pension purposes.  He may wish 
to provide collateral documentation, 
i.e., copies of recent medical payments, 
state and federal tax returns, SSA 
payments, etc.  

3.  To the extent feasible and productive 
the RO should assist the veteran in 
obtaining documentation of such incomes 
as well as possible deductibles, and this 
should be added to the claims folder.  In 
this regard, the RO should obtain from 
the SSA or other possible sources all 
documents pertaining to the veteran's and 
his spouse's income, including the 
payment of SSA benefits.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
claim with regard to pension benefits 
being not payable due to excessive 
income, based on all available income and 
other pertinent evidence.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).











































